IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,076


EX PARTE GEORGE O'BRIEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of unauthorized use of a
motor vehicle and punishment was assessed at 4 years in prison.  This conviction was
affirmed.  O'Brien v. State, No. 14-94-01218-CR (Tex.App. - Houston [14th dist.], opinion
delivered December 12, 1996).
	Applicant alleges that he was denied his right to petition this Court for discretionary
review of the Court of Appeals' opinion because he was not timely informed of the right to
file a pro se petition for discretionary review.  Applicant is entitled to relief. 
	Accordingly, Applicant is granted leave to file an out-of-time petition for discretionary
review from the Court of Appeals' judgment in cause number No. 14-94-01218-CR affirming
the conviction in cause number 9410164 in the 174th District Court of Harris County, Texas. 
The proper remedy in a case such as this is to allow Applicant to file his petition with the
Court of Appeals within thirty days of the issuance of this Court's mandate. 

DELIVERED: January 26, 2005
DO NOT PUBLISH